Case 9:18-cv-80176-BB Document 626 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

          Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                                  ORDER

          THIS CAUSE is before the Court following a status conference held on November 19,

  2020.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Joint Motion to Extend Certain Pre-Trial Deadlines, ECF No. [624], is

                  GRANTED IN PART.

              2. The Court’s Orders Scheduling Trial and Order of Instructions before Calendar

                  Call, ECF Nos. [476]; [607]; and [614] (“Trial Orders”), are AMENDED as to the

                  following deadlines:

                  Proposed Verdict Form                            March 16, 2021;

                  Proposed Voir Dire Questions                     March 16, 2021;

                  Exhibit List/Objections, etc.                    March 16, 2021;

                  Demonstrative and Summary Exhibits:              March 22, 2021

              3. THIS CAUSE is specially set for Jury Trial beginning on June 1, 2021, at 9:00

                  a.m. Calendar Call will be held at 1:45 p.m. on Tuesday, May 11, 2021. Unless
Case 9:18-cv-80176-BB Document 626 Entered on FLSD Docket 11/19/2020 Page 2 of 2

                                                           Case No. 18-cv-80176-BLOOM/Reinhart


                  instructed otherwise by subsequent order, the trial and all other proceedings in this

                  case shall be conducted in Courtroom 10-2 at the Wilkie D. Ferguson, Jr. United

                  States Courthouse, 400 North Miami Avenue, Miami, FL 33128.

               4. The Court will also hold a Status Conference on May 11, 2021 at the Calendar

                  Call.

               5. By January 10, 2021, the parties shall jointly file a notice and proposed order

                  scheduling mediation to occur before May 11, 2021. The mediation may occur by

                  videoconference.

               6. The Clerk of Court shall ADMINISTRATIVELY CLOSE the case.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 19, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                    2
